DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed 06 January 2021.
Claims 1, 5, 11, 16 were amended.
Claims 6, 10, 20 were canceled.
Claims 1-5, 7-9, 11-19, 21-23 are allowed.

Allowable Subject Matter
Claims 1-5, 7-9, 11-19, 21-23 allowed.
The following is a statement of reasons for allowance and a discussion of the closest prior art of record:
The claims recite eligible subject matter because the claims integrate the abstract idea into a practical application because the claims disclose “resizing a size of a processing module based on a queue capacity associated with the transaction queue, a number of total items in the transaction queue, and a processing rate of the processing module for processing transaction items from the transaction queue;”.  The electronic purchase payment system is going beyond sending every item through to be processed, which will be helpful in times of high volume of orders.  The electronic purchase payment system will resize the processing module by activating an inactive processing module, or to removing a processing module; adjusting operation of the processing modules, such as by pausing or un-pausing the processing modules; determining, based on the queue capacity and on the transaction rate whether to 
The claims at hand generally deal with determining and evaluating a transaction capacity; monitoring a first device and possibly a second device for a merchant disbursement signal indicating an event associated with an item corresponding to the transaction item; and transferring an amount from a payment system to the merchant associated with the device that sent the merchant disbursement signal.  The prior art does not disclose a combination of receiving an item purchasing signal indicating an electronic shopping cart comprising a plurality of items for purchase, transferring an amount from a buyer account to a payment system account, determining a transaction capacity based on a number of processing modules, dequeuing the transactions based on the dequeue rate, monitoring a first device for a merchant disbursement signal that indicates an event associated with an item corresponding to the transaction item, determining that the merchant disbursement signal has not been received from the first device for a period of time, selecting a second device to detect a merchant disbursement signal, detecting  the merchant disbursement signal from the second device, and transferring an amount from a payment system account to a merchant account associated with a merchant of the second device.
Ong (US 2013/0051237 A1) discloses when dequeuing data from the queues the dequeuing module dequeues an amount of data from a selected queue, and the amount of data dequeued from the selected queue is determined according to user load of a zone to which the selected queue corresponds.
Acuna-Rohter (US 2017/0103457 A1) discloses determining a queue capacity and a transaction rate.
Choudhuri et al. (US 2013/0024361 A1) discloses a multi-stage filtering process.
Bahls (US 5,797,005 B2) discloses a shared queue is provided to allow any of a plurality of systems to process messages received by clients of a data processing environment. A received message 
Engelhart (US 2003/0163379 A1) discloses a fund guardian that is prepared to receive different signals from clients and vendors. The fund guardian receives a payment authorization from a billing system associated with a client.  Later, the fund guardian awaits for a notification from a vendor that a product has been shipped to the client and a request for the fund guardian to transfer the payment to the vendor.
Weber (US 10,134,081 B2) discloses a transaction processing server computer receives authorization request messages that a purchase is approved from a merchant.  If the request message is declines, a new message may be transmitted to the transaction processing server computer that an alternative source was found to complete the transaction.
Cano (US 2011/0302060 A1) discloses monitoring transactions and generating a follow-up message to the retailer within a predetermined number of days after an order is initially received; the follow-up message requesting confirmation that the order has been fulfilled.  After the confirmation is received, the transaction may continue to the next step.
Subramanian et al. (US 2015/0269578 A1) discloses an authentication node performs an authentication process for each eCommerce authentication request that it receives.  The authentication node may be configured to only received eCommerce authentication requests that have a risk score that satisfies a defined rules (e.g., sending an authentication request only when the authentication request does not exceed a threshold).
Ghosh (US 2015/0012303 A1) discloses a risk analysis is performed and is above a threshold.
Chenevick et al. (US 2002/0111886 A1) discloses effecting a payment from a payer in response to a payment request.  The process continues as messages are transmitted to the various recipients during the various steps.
The closest Non Patent Literature the Examiner could find is Athuraliya et al. “REM: Active Queue Management”, IEEE Network 15.3 (2001), pages 48-53, (Year: 2001), which discloses decoupling congestion measures in order to increase performance, but does not disclose performing fund transfers.
The closest Foreign Reference the Examiner could find is JP6678726B2.  While it does disclose a payment intermediary that authenticates parties and transferring funds after authentication, it does not disclose transaction capacity and dequeuing ideas.
Examiner determined that it would not have been obvious to combine these arts to perform a determining and evaluating a transaction capacity; monitoring a first device and possibly a second device for a merchant disbursement signal indicating an event associated with an item corresponding to the transaction item; and transferring an amount from a payment system to the merchant associated with the device that sent the merchant disbursement signal.  The prior art does not disclose a combination of receiving an item purchasing signal indicating an electronic shopping cart comprising a plurality of items for purchase, transferring an amount from a buyer account to a payment system account, determining a transaction capacity based on a number of processing modules, dequeuing the transactions based on the dequeue rate, monitoring a first device for a merchant disbursement signal that indicates an event associated with an item corresponding to the transaction item, determining that the merchant disbursement signal has not been received from the first device for a period of time, selecting a second device to detect a merchant disbursement signal, detecting  the merchant disbursement signal from the second device, and transferring an amount from a payment system account to a merchant account associated with a merchant of the second device.
A Terminal Disclaimer was filed and approved on 01 April 2021 that obviates the Double Patenting Rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060.  The examiner can normally be reached on Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691